      Case 1:15-cr-00866-WHP Document 84 Filed 06/11/21 Page 1 of 2




                                 LAW OFFICE OF
                             STEPHANIE M. CARVLIN, ESQ.
                                 140 Broadway, Suite 4610
                                New York, New York 10005


STEPHANIE M. CARVLIN, ESQ.                                  TELEPHONE: 212-748-1636
                                                            FAX: 212-858-7750
                                                            E-MAIL: CARVLIN@HOTMAIL.COM


                                     June 11, 2021


Honorable William H. Pauley
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

       Re:     United States v. Roger Thomas Clark
               15-cr-866 (WHP)

Dear Judge Pauley:

       I write to update the Court on the status of Roger Clark’s health. I spoke
with Mr. Clark on the telephone today. He advises me that while his physical health
has improved, although he still remains fatigued and still is sleeping far more than
he did before he was ill, his mental acuity remains impaired. Specifically, he reports
experiencing “brain fog.” He has difficulty concentrating. He is having issues with
his short-term memory. He stated as an example that he has begun trying to read
again to improve his focus. Prior to his diagnosis, he could read rapidly and had
good recall of what he read. When he attempts to do even pleasure reading now,
he has to read and reread a passage to retain the information. I have advised Mr.
Clark to make the MDC Health Services aware of his cognitive issues to see if
there is any treatment they could prescribe.

        I ask that the Court permit me to submit another status letter in two weeks,
on June 25, 2021. In the interim I will again confer with Mr. Clark to discuss his
status.

        I have conferred with the government, and the government has no objection
to this request.
      Case 1:15-cr-00866-WHP Document 84 Filed 06/11/21 Page 2 of 2




                                           Respectfully submitted,


                                           __________/s/__________
                                           Stephanie Carvlin

cc:    AUSA Michael Neff
       AUSA Vladislav Vainberg (via ECF)
